Bell, J.
We are of opinion that the court below did not err in sustaining the objection made by the defendants to the admissibility of the evidence offered by the plaintiff to show that Ramon Musquiz, the original grantee of the land, and the person under whom defendants claimed, left Texas in 1835 or 1836, and went to Mondova in the State of Coahuila, “ which evidence,” in the language of the bill of exceptions, “ was for the purpose of showing that the title of defendants was extinguished and defeated by the breach of the conditions of the grant.” The question presented is not an open one in this court. The cases of Hancock v. McKinney, 7 Tex.; Swift v. Herrera, 9 Tex.; Smith v. Johnson, 21 Tex., and other cases not yet reported, have settled the law, that since the adoption of the State constitution, individuals cannot *326by location assert any right to lands previously granted, on the ground of forfeiture for non-compliance with the conditions of the original grant. The cases cited are conclusive of the present case. The judgment of the court helow is affirmed.
Judgment affirmed.